
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


FORCE PROTECTION, INC.
9801 Highway 78, Bldg #3
Ladson, SC 29456     Tel (843) 740-7015
Fax (843) 740-1973
www.forceprotection.net  


--------------------------------------------------------------------------------

 
 

November 15, 2004

To:R. Scott Ervin
4606 Horseshoe Bend
Austin Texas 78731

Re:Employment Letter

Dear Scott:

        I am pleased to confirm your employment as part of the Force Protection
management team on the following terms:

Title:

  General Counsel (Vice President Legal). Scope of duties attached.

Compensation:

       

Salary:

 

$118,000 per year, paid bi-weekly (based on an alternating work schedule of
three weeks on and one week off, i.e., 75% of full time.)

   

Benefits:

 

Health insurance and other benefits according to the Company's standard benefits
package in effect from time-to-time.

   

Other:

 

Relocation Expense of $15,000
500,000 common shares + 4 Series "C"
Performance Bonus at the discretion of the Board of Directors
Eligible for Company Stock Incentive program

Start Date:

 

Aug. 9, 2004

Employment Terms:

        Your position will be with Force Protection, Inc. (jointly with its
subsidiary Technical Solutions Group, Inc. referred to as the "Company") and you
will have a primary office at the Company's facility in Ladson, South Carolina,
it being understood and agreed that you will have also have the discretion to
perform your duties from your office in Austin Texas.

        In consideration of your employment, you agree to the following:


•You agree to be bound by and comply with the provisions of the Company Employee
Handbook (as amended from time to time) and our Code of Ethics & Conduct.

•You agree at all times to protect the Company's best interests and to perform
your duties in a diligent and professional manner. You owe a duty of loyalty to
the Company and agree not to work for any third parties without the Company's
express approval.

•You agree to treat all Company information and trade secrets as confidential,
and agree not to use for your own purposes or disclose such information to
outside third parties.

•You agree that work you perform for the Company shall be "work for hire" and
that the Company shall own all the results of your work, including all
intellectual property rights arising out of or from such work.

--------------------------------------------------------------------------------



•You agree to execute such additional documents as the Company may require from
time to time in connection with any of the foregoing matters or as part of the
Company's standard policies & procedures, including our "Non-Disclosure
Agreement." You acknowledge that such agreements shall be deemed to be a part of
your employment agreement, and that the conditions of such agreements may bind
you beyond the period of your employment.

•You understand and agree that this employment agreement is "at will," and can
be terminated by you or the Company at any time and for any reason without
payment of severance compensation or other termination damages.

•You agree that this agreement may be transferred by the Company in connection
with any merger, acquisition, reorganization or restructuring and that it is
subject to the jurisdiction and laws of the State of South Carolina.


        We are extremely pleased to confirm this offer and look forward to your
contribution to our Company. If the foregoing is acceptable to you, I would ask
that you kindly sign below and return a copy of this letter to me.

Regards,

Sincerely yours,

/s/ GALE AGUILAR


--------------------------------------------------------------------------------

Force Protection, Inc.   Accepted and Agreed:
 
 
By:
 
/s/ R. SCOTT ERVIN


--------------------------------------------------------------------------------

    Name: R. Scott Ervin

--------------------------------------------------------------------------------




Scope of Duties
General Counsel


        The General Counsel shall report to the Board of Directors and the CEO.

        The scope of duties for your position shall include managing the
Company's legal affairs (and those of its affiliates and subsidiaries),
including:


•Acting as the Company's primary legal counsel, with responsibility generally to
oversee all legal matters to ensure their proper handling and resolution, and in
connection therewith to develop and manage the Company's legal department.

•Providing information to the Company's officers and employees in response to
general inquiries regarding the Company's legal matters. For the avoidance of
doubt, such duty in these regards is to act on behalf of the Company and not on
behalf of any director, officer or employee personally. The General Counsel
shall not render advice to any director, officer or employee in connection with
any personal matter or in connection with any matter contrary to the Company's
interests.

•Providing advice and assistance in connection with the Company's routine legal
matters such as reviewing and/or drafting contracts and other legal documents
and providing legal support to business negotiations and transactions.

•Providing corporate "housekeeping" services to the Company and its subsidiaries
as the Corporate Secretary, maintaining Minutes of Meetings, Resolutions and
other corporate "books," and filing such corporate documents as may be necessary
to maintain the Company in good standing and in compliance with applicable
corporate regulations.

•Overseeing and managing legal claims and proceedings involving the Company,
carrying out such investigation as may be necessary to assess their validity and
the Company's potential liability, and making recommendations regarding the
prosecution, defense, settlement or other disposition of them. If appropriate,
the General Counsel may represent the Company directly in such matters.

•Coordinating the activities of the Company's outside legal counsel, including
litigation counsel, securities counsel and local South Carolina counsel. In this
capacity the General Counsel shall undertake to ensure the efficient use of
outside counsel, directing their work efforts, monitoring their performance and
reviewing their billings.

•Undertaking to develop and implement policies to ensure compliance by the
Company and its directors, officers and employees with all applicable laws and
regulations, including for example, SEC rules relating to stock purchases and
sales and federal and state employment regulations.

•Providing advice and assistance to the CEO as follows:

        Counsel & Assist the CEO

        Protection of Shareholder Interests

        Protection of Company Assets

        Protection of Management ("Compliance")


•Providing advice and assistance to the CFO as follows:

        Counsel & Assist the CFO

        Contracting Support

        Liability Management

        Labor Relations

        Code of Conduct & Ethics


•Providing such other legal services as the Company may request from time to
time.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.6



Scope of Duties General Counsel
